Exhibit 10.2

 

Execution Copy

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

AMONG

PRO GP CORP.,

PRO LP CORP.,

BREITBURN ENERGY CORPORATION,

BREITBURN ENERGY COMPANY L.P.,

BREITBURN MANAGEMENT COMPANY, LLC,

BREITBURN GP, LLC,

BREITBURN ENERGY PARTNERS L.P.,

BREITBURN OPERATING GP, LLC

AND

BREITBURN OPERATING L.P.

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I DEFINITIONS

3

 

 

Section 1.1

Terms

3

 

 

 

ARTICLE II CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

7

 

 

 

Section 2.1

Contribution of Interests by BreitBurn Energy to Operating LP and Operating GP

7

Section 2.2

Distribution and Assignment of Interests in Operating GP and Operating LP by
BreitBurn Energy to Pro GP, Pro LP and BEC

7

Section 2.3

Contribution of Interests by Pro GP, Pro LP and BEC to the General Partner

7

Section 2.4

Contribution of Interests by the General Partner to the Partnership

8

Section 2.5

Contribution of Interests in Operating GP and Operating LP by Pro GP, Pro LP and
BEC to the Partnership

8

Section 2.6

Public Cash Contribution

8

Section 2.7

Payment of Transaction Expenses by the Partnership; Distribution to Pro GP, Pro
LP and BEC by the Partnership; Cash Contribution by the Partnership to Operating
LP

8

Section 2.8

Contribution of Interests in the General Partner by Pro GP, Pro LP and BEC to
BreitBurn Management

8

Section 2.9

Over-Allotment Option

9

Section 2.10

Redemption of the Initial Limited Partner Interest

9

 

 

 

ARTICLE III ASSUMPTIONS OF CERTAIN LIABILITIES; INDEMNIFICATION

9

 

 

 

Section 3.1

Assumption of Indebtedness

9

Section 3.2

Environmental Indemnification

9

Section 3.3

Limitations Regarding Environmental Indemnification

10

Section 3.4

Additional Indemnification

10

Section 3.5

Indemnification Procedures

11

 

 

 

ARTICLE IV TITLE MATTERS

12

 

 

 

Section 4.1

Encumbrances

12

Section 4.2

Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws

13

 

 

 

ARTICLE V FURTHER ASSURANCES

14

 

 

 

Section 5.1

Further Assurances

14

Section 5.2

Other Assurances

14

 

 

BREITBURN ENERGY PARTNERS L.P.

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

i


--------------------------------------------------------------------------------


 

ARTICLE VI EFFECTIVE TIME

15

 

 

 

ARTICLE VII MISCELLANEOUS

15

 

 

 

Section 7.1

Order of Completion of Transactions

15

Section 7.2

Costs

15

Section 7.3

Headings; References; Interpretation

16

Section 7.4

Successors and Assigns

16

Section 7.5

No Third Party Rights

16

Section 7.6

Counterparts

16

Section 7.7

Governing Law

16

Section 7.8

Severability

16

Section 7.9

Amendment or Modification

17

Section 7.10

Integration

17

Section 7.11

Deed; Bill of Sale; Assignment

17

 

 

 

Schedule A

 

 

Schedule B

 

 

 

 

 

Exhibit A

 

 

Exhibit B

 

 

Exhibit C

 

 

 

 

ii


--------------------------------------------------------------------------------


CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of October 10,
2006, is entered into by and among Pro GP Corp., a Delaware corporation (“Pro
GP”), Pro LP Corp., a Delaware corporation (“Pro LP”), BreitBurn Energy
Corporation, a California corporation (“BEC”), BreitBurn Energy Company L.P., a
Delaware limited partnership (“BreitBurn Energy”), BreitBurn Management Company,
LLC, a Delaware limited liability company (“BreitBurn Management”), BreitBurn
GP, LLC, a Delaware limited liability company (the “General Partner”), BreitBurn
Energy Partners L.P., a Delaware limited partnership (the “Partnership”),
BreitBurn Operating GP, LLC, a Delaware limited liability company (“Operating
GP”) and BreitBurn Operating L.P., a Delaware limited partnership (“Operating
LP”).  The above-named entities are sometimes referred to in this Agreement each
as a “Party” and collectively as the “Parties.”  Capitalized terms used herein
shall have the meanings assigned to such terms in Section 1.1.

RECITALS:

WHEREAS, the General Partner, BEC, Pro GP and Pro LP have formed the Partnership
pursuant to the Delaware Revised Uniform Limited Partnership Act (the “Delaware
LP Act”) for the purpose of engaging in any business activity that is approved
by the General Partner and that lawfully may be conducted by a limited
partnership organized pursuant to the Delaware LP Act;

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

1.     Pro GP, Pro LP and BEC formed the General Partner under the terms of the
Delaware Limited Liability Company Act (the “Delaware LLC Act”) and contributed
an aggregate of $1,000 to the General Partner in exchange for all of the member
interests in the General Partner;

2.     Pro GP, Pro LP and BEC formed BreitBurn Management under the terms of the
Delaware LLC Act and contributed an aggregate of $1,000 to BreitBurn Management
in exchange for all of the member interests in BreitBurn Management;

3.     the General Partner, BEC, Pro GP and Pro LP formed the Partnership under
the terms of the Delaware LP Act and the General Partner contributed $20 to the
Partnership in exchange for a 2% general partner interest in the Partnership and
BEC, Pro GP and Pro LP contributed an aggregate of $980 to the Partnership in
exchange for a 98% limited partner interest in the Partnership (the “Initial
Limited Partner Interest”);

4.     BreitBurn Energy formed Operating GP under the terms of the Delaware LLC
Act and contributed $1,000 to Operating GP in exchange for all of the member
interests in Operating GP; and


--------------------------------------------------------------------------------


5.     Operating GP and BreitBurn Energy formed Operating LP under the terms of
the Delaware LP Act and contributed $.01 and $999.99 to Operating LP in exchange
for a .001% general partner interest and a 99.999% limited partner interest in
Operating LP, respectively;

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following shall occur:

1.     BreitBurn Energy will convey to Operating LP (.001% on behalf of
Operating GP) its interests in the Assets (as defined herein) (provided that
with respect to the Non-Consent Assets (as defined herein) same will only be
conveyed to the extent provided herein), and Operating LP will assume the
Indebtedness (as defined herein);

2.     BreitBurn Energy will distribute its interest in Operating GP and its
limited partner interest in Operating LP to Pro GP, Pro LP and BEC in proportion
to their ownership interests in BreitBurn Energy;

3.     Pro GP, Pro LP and BEC will convey a 0.01%, 1.90% and 0.09%,
respectively, interest in Operating LP to the General Partner, which interests
in Operating LP will have an aggregate value equal to 2% of the equity value of
the Partnership at the closing of the transactions contemplated by this
Agreement (as defined herein) and shall be referred to herein as the
“Interests”, in exchange for a 0.40%, 95.15% and 4.45%, respectively, member
interest in the General Partner;

4.     the General Partner will convey the Interests to the Partnership in
exchange for a continuation of its 2% general partner interest in the
Partnership;

5.     Pro GP, Pro LP and BEC will convey all of their interests in Operating GP
and their remaining interests in Operating LP to the Partnership in exchange for
(a) 15,975,758 common units (“Common Units”) representing limited partner
interests with a 71.24% limited partner interest in the Partnership and (b) the
right to receive $63.2 million to reimburse them for certain capital
expenditures made directly by them or through BreitBurn Energy;

6.     in connection with the Partnership’s initial public offering (the
“Offering”), the public, through the Underwriters (as defined herein), will
contribute $111,000,000 in cash to the Partnership, less the Underwriters’
discount of 7%, in exchange for 6,000,000 Common Units representing a 26.76%
limited partner interest in the Partnership;

7.     the Partnership will use the proceeds from the Offering of Common Units
to (a) pay transaction expenses, which are estimated to be $3.5 million
(exclusive of the Underwriters’ discount), (b) distribute $63.2 million to Pro
GP, Pro LP and BEC to reimburse them for certain capital expenditures, and (c)
contribute the balance, $36.5 million, to Operating LP (.001% on behalf of
Operating GP), which will use it to retire the Indebtedness;

8.     Pro GP, Pro LP and BEC will convey their interests in the General Partner
to BreitBurn Management as a capital contribution;

2


--------------------------------------------------------------------------------




9.     to the extent that the Underwriters exercise their over-allotment option
to purchase up to 900,000 Common Units (the “Over-Allotment Option”), the
Partnership will use the net proceeds to redeem from Pro GP, Pro LP and BEC a
number of Common Units owned by Pro GP, Pro LP and BEC (in proportion to their
Common Unit ownership) equal to those sold pursuant to the Over-Allotment Option
and to reimburse Pro GP, Pro LP and BEC for capital expenditures incurred by
them or BreitBurn Energy; and

10.   the organizational documents of the Parties will be amended and restated
as necessary to reflect the applicable matters set forth above and as contained
in this Agreement;

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.1                                      TERMS.

The following defined terms shall have the meanings given below:

“Agreement” means this Contribution, Conveyance and Assumption Agreement.

“Affiliates” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Assets” means the assets listed on Schedule A hereto and as described in the
Assignment with respect thereto.

“Assignment” means one or more Deed, Assignment and Bill of Sale substantially
in the form attached as Exhibit A, but modified as necessary for state-specific
requirements.

“BEC” has the meaning as set forth in the opening paragraph of this Agreement.

“BreitBurn Energy” has the meaning as set forth in the opening paragraph of this
Agreement.

“BreitBurn Management” has the meaning as set forth in the opening paragraph of
this Agreement.

“Code” means Internal Revenue Code of 1986, as amended.

“Common Units” has the meaning as set forth in the Partnership Agreement.

3


--------------------------------------------------------------------------------




“Conflicts Committee” means the Conflicts Committee of the General Partner.

“Corporate Subs” means Alamitos Company and Phoenix Production Company.

“Covered Environmental Losses” is defined in Section 3.2.

“Delaware GCL” has the meaning as set forth in the Recitals of this Agreement.

“Delaware LLC Act” has the meaning as set forth in the Recitals of this
Agreement.

“Delaware LP Act” has the meaning as set forth in the Recitals of this
Agreement.

“Effective Date” means October 10, 2006.

“Effective Time” means 12:01 a.m. Eastern Daylight Time on October 10, 2006.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders and ordinances, legally enforceable requirements and rules
of common law, now or hereafter in effect, relating to protection of the
environment including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act, the Superfund
Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances
Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act and other environmental conservation and protection
laws, each as amended from time to time.

“General Partner” has the meaning as set forth in the opening paragraph of this
Agreement.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and (b) petroleum, petroleum
products, crude oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel and other petroleum hydrocarbons whether refined or
unrefined and (c) asbestos, whether in a friable or a non-friable condition, and
polychlorinated biphenyls.

“Indebtedness” means the indebtedness listed on Schedule B hereto.

“Indemnified Party” means either the Partnership Group or BreitBurn Energy, as
the case may be, each in its capacity as a party entitled to indemnification in
accordance with Article III.

“Indemnifying Party” means either the Partnership Group or BreitBurn Energy, as
the case may be, each in its capacity as a party from whom indemnification may
be required in accordance with Article III.

4


--------------------------------------------------------------------------------




“Indemnified Assets” means all assets conveyed, contributed or otherwise
Transferred by BreitBurn Energy and its Affiliates to the Partnership Group
prior to or on the Effective Date, including any such assets held by a Person
whose ownership interests are Transferred by BreitBurn Energy and its Affiliates
thereof to the Partnership Group prior to or on the Effective Date by means of
operation of law or otherwise.

“Interests” has the meaning as set forth in the Recitals of this Agreement.

“Non-Consent Assets” has the meaning as set forth in Section 2.1 of this
Agreement.

“Offering” has the meaning as set forth in the Recitals of this Agreement.

“Operating GP” has the meaning as set forth in the opening paragraph of this
Agreement.

“Operating LP” has the meaning as set forth in the opening paragraph of this
Agreement.

“Operating Subsidiaries” means the Corporate Subs and the Partnership Subs.

“Operations and Proceeds Agreement” means one or more agreements substantially
in the form attached as Exhibit B hereto.

“Other Losses” is defined in 3.4(a).

“Over-Allotment Option” has the meaning as set forth in the Recitals of this
Agreement.

“Party” or “Parties” has the meaning as set forth in the opening paragraph of
this Agreement.

“Partnership” has the meaning as set forth in the opening paragraph of this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended, supplemented or
restated from time to time.

“Partnership Entities” means the General Partner, the Partnership, Operating GP,
Operating LP and the Operating Subsidiaries.

“Partnership Group” means the General Partner, the Partnership and all of their
respective Subsidiaries.

“Partnership Subs” means Preventive Maintenance Services LLC and Alamitos
Company LLC.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Pro GP” has the meaning as set forth in the opening paragraph of this
Agreement.

5


--------------------------------------------------------------------------------




“Pro LP” has the meaning as set forth in the opening paragraph of this
Agreement.

“Registration Statement” means the registration statement on Form S-1 filed by
the Partnership relating to the Offering.

“Retained Assets” means the assets and investments owned by BreitBurn Energy and
any of its Affiliates that were not conveyed, contributed or otherwise
Transferred to the Partnership Group pursuant to the Contribution Agreement and
other documents relating to the transactions referred to in the Contribution
Agreement, including, without limitation, the replacements and natural
extensions thereof.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) or limited
liability company in which such Person or a Subsidiary of such Person is, at the
date of determination, a general or limited partner of such partnership or
member of such limited liability company, but only if more than 50% of the
partnership interests of such partnership or membership interests of such
limited liability company (considering all of the partnership interests or
membership interests as a single class) is owned, directly or indirectly, at the
date of determination, by such Person, by one or more Subsidiaries of such
Person, or a combination thereof, or (c) any other Person (other than a
corporation, a partnership or a limited liability company) in which such Person,
one or more Subsidiaries of such Person, or a combination thereof, directly or
indirectly,  at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such person.

“Surface Operating Agreement” means the agreement attached as Exhibit C hereto.

“Transfer” including the correlative terms “Transferring” or “Transferred” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law) of any assets, property or rights.

“Underwriters” means RBC Capital Markets Corporation, Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, A.G. Edwards & Sons, Inc., Wachovia
Capital Markets, LLC, Deutsche Bank Securities Inc. and Canaccord Adams Inc.

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws which provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
remedial action for the clean-up, removal or remediation of contamination that
exceeds actionable levels established pursuant to Environmental Laws.

6


--------------------------------------------------------------------------------




ARTICLE II
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 


SECTION 2.1                                      CONTRIBUTION OF INTERESTS BY
BREITBURN ENERGY TO OPERATING LP AND OPERATING GP.

BreitBurn Energy hereby agrees to contribute, bargain, convey, assign, transfer,
set over and deliver to Operating LP (.001% on behalf of Operating GP), its
interests in the Assets, as a capital contribution, pursuant to the Assignment
and such other additional instruments and agreements as may be necessary to
affect same in exchange for an assumption by Operating LP of the Indebtedness,
and Operating LP hereby accepts such contribution to the capital of Operating LP
and assumes the Indebtedness; provided however that the underlying real property
interests described in Part 2 of Schedule A and described in “Exhibit A” to
Exhibits B-1 and B-2 to this Agreement (collectively, the “Non-Consent Assets”)
shall only be contributed, if at all, following receipt of all consents deemed
necessary to such contribution by BreitBurn Energy; and further provided that,
with respect to the property described in Part 3 of Schedule A and described in
“Exhibit A” to Exhibit C to this Agreement, it is understood and agreed that the
Surface Use Agreement (as defined in Exhibit C, the Surface Operating Agreement)
related to such property shall only be contributed, if at all, following receipt
of all consents deemed necessary to such contribution by BreitBurn Energy. 
Concurrently, with such contribution, BreitBurn Energy and Operating LP shall
enter into the Operations and Proceeds Agreement with respect to the Non-Consent
Assets and the Surface Operating Agreement.


SECTION 2.2                                      DISTRIBUTION AND ASSIGNMENT OF
INTERESTS IN OPERATING GP AND OPERATING LP BY BREITBURN ENERGY TO PRO GP, PRO LP
AND BEC.

BreitBurn Energy hereby grants, distributes, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to Pro GP, Pro LP and BEC, their
respective successors and assigns, for their own use forever, all of its
interest in Operating GP and its limited partner interest in Operating LP in
proportion to the ownership of Pro GP, Pro LP and BEC in BreitBurn Energy, and
Pro GP, Pro LP and BEC hereby accept such interests.


SECTION 2.3                                      CONTRIBUTION OF INTERESTS BY
PRO GP, PRO LP AND BEC TO THE GENERAL PARTNER.

Pro GP, Pro LP and BEC hereby grant, contribute, bargain, convey, assign,
transfer, set over and deliver to the General Partner, its successors and
assigns, for its and their own use forever, the Interests, which Interests have
an aggregate value equal to 2% of the equity value of the Partnership at the
closing of the transactions contemplated by this Agreement, in exchange for a
0.40%, 95.15% and 4.45%, respectively, member interest in the General Partner,
and the General Partner hereby accepts the Interests as a contribution to the
capital of the General Partner.

7


--------------------------------------------------------------------------------




Section 2.4             Contribution of Interests by the General Partner to the
Partnership.

 

The General Partner hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and
assigns, for its and their own use forever, the Interests in exchange for a
continuation of its 2% general partner interest in the Partnership, and the
Partnership hereby accepts the Interests as a contribution to the capital of the
Partnership.


SECTION 2.5                                      CONTRIBUTION OF INTERESTS IN
OPERATING GP AND OPERATING LP BY PRO GP, PRO LP AND BEC TO THE PARTNERSHIP.

Pro GP, Pro LP and BEC hereby grant, contribute, bargain, convey, assign,
transfer, set over and deliver to the Partnership, its successors and assigns,
for its and their own use forever, all their member interests in Operating GP
and their remaining interests in Operating LP in exchange for (a) 15,975,758
Common Units, representing limited partner interests with a 71.24% limited
partner interest in the Partnership, and (b) the right to receive $63.2 million
to reimburse them for certain capital expenditures made directly by them or
through BreitBurn Energy, and the Partnership hereby accepts such member
interests in Operating GP and limited partner interests in Operating LP as a
contribution to the capital of the Partnership.


SECTION 2.6                                      PUBLIC CASH CONTRIBUTION.

The Parties acknowledge a cash contribution by the public through the
Underwriters to the Partnership of $111,000,000 ($103,230,000 after the
Underwriters’ discount of 7%) in exchange for 6,000,000 Common Units
representing a 26.76% limited partner interest in the Partnership.


SECTION 2.7                                      PAYMENT OF TRANSACTION EXPENSES
BY THE PARTNERSHIP; DISTRIBUTION TO PRO GP, PRO LP AND BEC BY THE PARTNERSHIP;
CASH CONTRIBUTION BY THE PARTNERSHIP TO OPERATING LP.

The Parties acknowledge (a) the payment by the Partnership, in connection with
the transactions contemplated hereby, of transaction expenses in the amount of
approximately $3.5 million (exclusive of the Underwriters’ discount), (b) the
distribution by the Partnership of approximately $63.2 million to Pro GP, Pro LP
and BEC to reimburse them for certain capital expenditures and (c) the
contribution by the Partnership of its remaining cash of approximately $36.5
million as a capital contribution to Operating LP (.001% on behalf of Operating
GP), which will use it to retire the Indebtedness.


SECTION 2.8                                      CONTRIBUTION OF INTERESTS IN
THE GENERAL PARTNER BY PRO GP, PRO LP AND BEC TO BREITBURN MANAGEMENT.

Pro GP, Pro LP and BEC hereby grant, contribute, bargain, convey, assign,
transfer, set over and deliver to the BreitBurn Management, its successors and
assigns, for its and their own use forever, their interests in the General
Partner, and BreitBurn Management hereby accepts their interests in the General
Partner as a contribution to the capital of the BreitBurn Management.

8


--------------------------------------------------------------------------------




Section 2.9             Over-Allotment Option.

 

The Parties acknowledge that in the event the Underwriters exercise their
Over-Allotment Option, the Partnership will use the net proceeds therefrom to
redeem from Pro GP, Pro LP and BEC a pro rata number of Common Units owned by
each of Pro GP, Pro LP and BEC equal to the number of Common Units issued upon
exercise of the Over-Allotment Option, at a price per Common Unit equal to the
net proceeds per Common Unit received by the Partnership after the Underwriters’
discount but before other expenses.


SECTION 2.10                                REDEMPTION OF THE INITIAL LIMITED
PARTNER INTEREST.

The Partnership hereby agrees to redeem from BEC, Pro GP and Pro LP and agrees
to retire the Initial Limited Partner Interest in exchange for an aggregate
payment of cash of $980.


ARTICLE III
ASSUMPTIONS OF CERTAIN LIABILITIES; INDEMNIFICATION


SECTION 3.1                                      ASSUMPTION OF INDEBTEDNESS.

In connection with the contribution and transfer by BreitBurn Energy of
interests in the Assets to Operating LP, pursuant to Section 2.1 above,
Operating LP hereby assumes and agrees to duly and timely pay, perform and
discharge the Indebtedness, to the full extent that the parties thereto have
been heretofore or would have been in the future obligated to pay, perform and
discharge the Indebtedness were it not for the execution and delivery of this
Agreement; provided, however, that said assumption and agreement to duly and
timely pay, perform and discharge the Indebtedness shall not (a) increase the
obligation of the Operating LP with respect to the Indebtedness beyond that of
the parties thereto, (b) waive any valid defense that was available to the
parties thereto with respect to the Indebtedness or (c) enlarge any rights or
remedies of any third party, if any, under the Indebtedness.


SECTION 3.2                                      ENVIRONMENTAL INDEMNIFICATION.


(A)           SUBJECT TO SECTION 3.3, BREITBURN ENERGY SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS THE PARTNERSHIP GROUP FROM AND AGAINST ANY ENVIRONMENTAL
CLAIMS, LOSSES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT COSTS AND
REASONABLE ATTORNEY’S AND EXPERT’S FEES) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, FIXED OR CONTINGENT, SUFFERED OR INCURRED BY THE PARTNERSHIP
GROUP BY REASON OF OR ARISING OUT OF:

(I)            ANY VIOLATION OF ENVIRONMENTAL LAWS ASSOCIATED WITH THE OWNERSHIP
OR OPERATION OF THE INDEMNIFIED ASSETS; OR

(II)           ANY EVENT OR CONDITION ASSOCIATED WITH OWNERSHIP OR OPERATION OF
THE INDEMNIFIED ASSETS (INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS
SUBSTANCES ON, UNDER, ABOUT OR MIGRATING TO OR FROM THE INDEMNIFIED ASSETS OR
THE DISPOSAL OR RELEASE OF HAZARDOUS SUBSTANCES GENERATED BY OPERATION OF THE
INDEMNIFIED ASSETS AT NON-INDEMNIFIED ASSET LOCATIONS) INCLUDING, WITHOUT
LIMITATION, (A) THE COST AND EXPENSE

9


--------------------------------------------------------------------------------




OF ANY INVESTIGATION, ASSESSMENT, EVALUATION, MONITORING, CONTAINMENT, CLEANUP,
REPAIR, RESTORATION, REMEDIATION, OR OTHER CORRECTIVE ACTION REQUIRED OR
NECESSARY UNDER ENVIRONMENTAL LAWS OR TO SATISFY ANY APPLICABLE VOLUNTARY
CLEANUP PROGRAM, (B) THE COST OR EXPENSE OF THE PREPARATION AND IMPLEMENTATION
OF ANY CLOSURE, REMEDIAL, CORRECTIVE ACTION OR OTHER PLANS REQUIRED OR NECESSARY
UNDER ENVIRONMENTAL LAWS OR TO SATISFY ANY APPLICABLE VOLUNTARY CLEANUP PROGRAM
AND (C) THE COST AND EXPENSE FOR ANY ENVIRONMENTAL PRE-TRIAL, TRIAL, OR
APPELLATE LEGAL OR LITIGATION SUPPORT WORK;

but only to the extent that such violation complained of under Section 3.2(a)(i)
or such events or conditions included under Section 3.2(a)(ii) occurred before
the Effective Date (collectively, “Covered Environmental Losses”).  Covered
Environmental Losses shall not include any claim, loss or expense arising from
or related to the plugging and abandonment of wells associated with the
Indemnified Assets upon the determination that such well or wells have reached
its or their useful economic life.   The term “plugging and abandonment” as used
herein shall mean all plugging, replugging, and abandonment associated with the
Indemnified Assets, or any portion thereof, and including, but not limited to,
all plugging and abandonment, associated removal, disposal or restoration of the
surface, site clearance and disposal of the wells, structures and personal
property located on or associated with the Indemnified Assets, the removal or
capping and burying of all associated flowlines, the recontouring of the surface
in accordance with applicable laws or the terms and conditions of applicable
leases, licenses, franchises or contracts, site clearance and any disposal of
related waste materials or Hazardous Substances of the type ordinarily
encountered in oil and gas operations, but “plugging and abandonment” shall not
include investigation or remediation of soil, groundwater, or surface water
contamination (requiring remediation or response action under applicable
Environmental Laws) exceeding the level of site restoration typically required
for normal plugging and abandonment activities.


(B)           EXCEPT FOR CLAIMS FOR COVERED ENVIRONMENTAL LOSSES MADE BEFORE THE
FOURTH ANNIVERSARY OF THE EFFECTIVE DATE, WHICH SHALL NOT TERMINATE, ALL
ENVIRONMENTAL INDEMNIFICATION OBLIGATIONS IN THIS 3.2 SHALL TERMINATE ON THE
FOURTH ANNIVERSARY OF THE EFFECTIVE DATE.


SECTION 3.3                                      LIMITATIONS REGARDING
ENVIRONMENTAL INDEMNIFICATION.

The aggregate liability of BreitBurn Energy in respect of all Covered
Environmental Losses under Section 3.2 shall not exceed $5.0 million and
BreitBurn Energy shall not have any obligation under Section 3.2 until such
Covered Environmental Losses exceed $500,000 and then only to the extent such
aggregate Covered Environmental Losses exceed $500,000.  Notwithstanding
anything herein to the contrary, in no event shall BreitBurn Energy Entities
have any indemnification obligations under Section 3.2 for claims made as a
result of additions to or modifications of Environmental Laws promulgated after
the Effective Date.


SECTION 3.4                                      ADDITIONAL INDEMNIFICATION.


(A)           IN ADDITION TO AND NOT IN LIMITATION OF THE INDEMNIFICATION
PROVIDED UNDER SECTION 3.2, BREITBURN ENERGY SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE PARTNERSHIP GROUP FROM AND AGAINST ANY CLAIMS, LOSSES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE ATTORNEY’S AND
EXPERT’S FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN,

10


--------------------------------------------------------------------------------





FIXED OR CONTINGENT, SUFFERED OR INCURRED BY THE PARTNERSHIP GROUP (“OTHER
LOSSES”) BY REASON OF OR ARISING OUT OF (I) FAILURE TO CONVEY GOOD AND
DEFENSIBLE TITLE TO THE INDEMNIFIED ASSETS TO ONE OR MORE MEMBERS OF THE
PARTNERSHIP GROUP SUBJECT ONLY TO ENCUMBRANCES THAT DO NOT MATERIALLY ADVERSELY
AFFECT THE VALUE OF THE INDEMNIFIED ASSETS OR THE ABILITY OF THE PARTNERSHIP
GROUP TO OPERATE THE INDEMNIFIED ASSETS IN SUBSTANTIALLY THE SAME MANNER AS THEY
WERE OPERATED IMMEDIATELY PRIOR TO THE EFFECTIVE DATE, (II) EVENTS AND
CONDITIONS ASSOCIATED WITH THE RETAINED INDEMNIFIED ASSETS WHETHER OCCURRING
BEFORE OR AFTER THE EFFECTIVE DATE AND (III) ALL FEDERAL, STATE AND LOCAL INCOME
TAX LIABILITIES ATTRIBUTABLE TO THE OPERATION OF THE INDEMNIFIED ASSETS PRIOR TO
THE EFFECTIVE DATE, INCLUDING ANY SUCH INCOME TAX LIABILITIES OF BREITBURN
ENERGY THAT MAY RESULT FROM THE CONSUMMATION OF THE FORMATION TRANSACTIONS FOR
THE PARTNERSHIP ENTITIES; PROVIDED THAT THE PARTNERSHIP GROUP SHALL NOT BE
ENTITLED TO THE INDEMNITY IN SECTION 3.2(A)(II) FOR OTHER LOSSES TO THE EXTENT
CAUSED BY GROSS NEGLIGENCE, BAD FAITH OR FRAUD OR WILLFUL MISCONDUCT OF ANY
MEMBER OF THE PARTNERSHIP GROUP.  ALL TITLE INDEMNIFICATION OBLIGATIONS IN
SECTION 3.2(A)(I) SHALL TERMINATE ON THE FOURTH ANNIVERSARY OF THE EFFECTIVE
DATE


(B)           IN ADDITION TO AND NOT IN LIMITATION OF THE INDEMNIFICATION
PROVIDED UNDER THE PARTNERSHIP AGREEMENT, THE PARTNERSHIP GROUP SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS BREITBURN ENERGY AND ITS AFFILIATES FROM AND AGAINST
ANY CLAIMS, LOSSES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT COSTS AND
REASONABLE ATTORNEY’S AND EXPERT’S FEES) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, FIXED OR CONTINGENT, SUFFERED OR INCURRED BY BREITBURN ENERGY
AND ITS AFFILIATES BY REASON OF OR ARISING OUT OF EVENTS AND CONDITIONS
ASSOCIATED WITH THE OPERATION OF THE INDEMNIFIED ASSETS AND OCCURRING ON OR
AFTER THE EFFECTIVE DATE UNLESS SUCH INDEMNIFICATION WOULD NOT BE PERMITTED
UNDER THE PARTNERSHIP AGREEMENT BY REASON OF ONE OF THE PROVISOS CONTAINED IN
SECTION 7.7(A) OF THE PARTNERSHIP AGREEMENT.


SECTION 3.5                                      INDEMNIFICATION PROCEDURES


(A)           THE INDEMNIFIED PARTY AGREES THAT PROMPTLY AFTER IT BECOMES AWARE
OF FACTS GIVING RISE TO A CLAIM FOR INDEMNIFICATION UNDER THIS ARTICLE III, IT
WILL PROVIDE NOTICE THEREOF IN WRITING TO THE INDEMNIFYING PARTY, SPECIFYING THE
NATURE OF AND SPECIFIC BASIS FOR SUCH CLAIM.


(B)           THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO CONTROL ALL ASPECTS
OF THE DEFENSE OF (AND ANY COUNTERCLAIMS WITH RESPECT TO) ANY CLAIMS BROUGHT
AGAINST THE INDEMNIFIED PARTY THAT ARE COVERED BY THE INDEMNIFICATION UNDER THIS
ARTICLE III, INCLUDING, WITHOUT LIMITATION, THE SELECTION OF COUNSEL,
DETERMINATION OF WHETHER TO APPEAL ANY DECISION OF ANY COURT AND THE SETTLING OF
ANY SUCH MATTER OR ANY ISSUES RELATING THERETO; PROVIDED, HOWEVER, THAT NO SUCH
SETTLEMENT SHALL BE ENTERED INTO WITHOUT THE CONSENT OF THE INDEMNIFIED PARTY
(WITH THE CONCURRENCE OF THE CONFLICTS COMMITTEE IN THE CASE OF THE PARTNERSHIP
GROUP) UNLESS IT INCLUDES A FULL RELEASE OF THE INDEMNIFIED PARTY FROM SUCH
MATTER OR ISSUES, AS THE CASE MAY BE, AND DOES NOT INCLUDE THE ADMISSION OF
FAULT, CULPABILITY OR A FAILURE TO ACT, BY OR ON BEHALF OF SUCH INDEMNIFIED
PARTY.


(C)           THE INDEMNIFIED PARTY AGREES TO COOPERATE FULLY WITH THE
INDEMNIFYING PARTY, WITH RESPECT TO ALL ASPECTS OF THE DEFENSE OF ANY CLAIMS
COVERED BY THE INDEMNIFICATION UNDER THIS ARTICLE III, INCLUDING, WITHOUT
LIMITATION, THE PROMPT FURNISHING TO THE INDEMNIFYING PARTY OF ANY
CORRESPONDENCE OR OTHER NOTICE RELATING THERETO THAT THE INDEMNIFIED PARTY MAY
RECEIVE, PERMITTING THE NAME OF THE INDEMNIFIED PARTY TO BE UTILIZED IN
CONNECTION WITH SUCH DEFENSE, THE

11


--------------------------------------------------------------------------------



MAKING AVAILABLE TO THE INDEMNIFYING PARTY OF ANY FILES, RECORDS OR OTHER
INFORMATION OF THE INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY CONSIDERS
RELEVANT TO SUCH DEFENSE AND THE MAKING AVAILABLE TO THE INDEMNIFYING PARTY, AT
NO COST TO THE INDEMNIFYING PARTY, OF ANY EMPLOYEES OF THE INDEMNIFIED PARTY;
PROVIDED, HOWEVER, THAT IN CONNECTION THEREWITH THE INDEMNIFYING PARTY AGREES TO
USE REASONABLE EFFORTS TO MINIMIZE THE IMPACT THEREOF ON THE OPERATIONS OF THE
INDEMNIFIED PARTY AND FURTHER AGREES TO ENDEAVOR TO MAINTAIN THE CONFIDENTIALITY
OF ALL FILES, RECORDS AND OTHER INFORMATION FURNISHED BY THE INDEMNIFIED PARTY
PURSUANT TO THIS SECTION 3.5.  IN NO EVENT SHALL THE OBLIGATION OF THE
INDEMNIFIED PARTY TO COOPERATE WITH THE INDEMNIFYING PARTY AS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE BE CONSTRUED AS IMPOSING UPON THE INDEMNIFIED
PARTY AN OBLIGATION TO HIRE AND PAY FOR COUNSEL IN CONNECTION WITH THE DEFENSE
OF ANY CLAIMS COVERED BY THE INDEMNIFICATION SET FORTH IN THIS ARTICLE III;
PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY MAY, AT ITS OWN OPTION, COST AND
EXPENSE, HIRE AND PAY FOR COUNSEL IN CONNECTION WITH ANY SUCH DEFENSE.  THE
INDEMNIFYING PARTY AGREES TO KEEP ANY SUCH COUNSEL HIRED BY THE INDEMNIFIED
PARTY INFORMED AS TO THE STATUS OF ANY SUCH DEFENSE, BUT THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT TO RETAIN SOLE CONTROL OVER SUCH DEFENSE.


(D)           IN DETERMINING THE AMOUNT OF ANY LOSS, COST, DAMAGE OR EXPENSE FOR
WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT,
THE GROSS AMOUNT OF THE INDEMNIFICATION WILL BE REDUCED BY (I) ANY INSURANCE
PROCEEDS REALIZED BY THE INDEMNIFIED PARTY AND (II) ALL AMOUNTS RECOVERED BY THE
INDEMNIFIED PARTY UNDER CONTRACTUAL INDEMNITIES FROM THIRD PERSONS.


(E)           THE DATE ON WHICH THE INDEMNIFYING PARTY RECEIVES NOTIFICATION OF
A CLAIM FOR INDEMNIFICATION SHALL DETERMINE WHETHER SUCH CLAIM IS TIMELY MADE.


ARTICLE IV
TITLE MATTERS


SECTION 4.1                                      ENCUMBRANCES.


(A)           EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE CONTRIBUTION AND CONVEYANCE
(BY OPERATION OF LAW OR OTHERWISE) OF THE ASSETS PURSUANT TO THIS AGREEMENT ARE
MADE EXPRESSLY SUBJECT TO ALL RECORDED AND UNRECORDED LIENS (OTHER THAN
CONSENSUAL LIENS), ENCUMBRANCES, AGREEMENTS, DEFECTS, RESTRICTIONS, ADVERSE
CLAIMS AND ALL LAWS, RULES, REGULATIONS, ORDINANCES, JUDGMENTS AND ORDERS OF
GOVERNMENTAL AUTHORITIES OR TRIBUNALS HAVING OR ASSERTING JURISDICTIONS OVER THE
ASSETS AND OPERATIONS CONDUCTED THEREON OR IN CONNECTION THEREWITH, IN EACH CASE
TO THE EXTENT THE SAME ARE VALID AND ENFORCEABLE AND AFFECT THE ASSETS,
INCLUDING ALL MATTERS THAT A CURRENT SURVEY OR VISUAL INSPECTION OF THE ASSETS
WOULD REFLECT.


(B)           TO THE EXTENT THAT CERTAIN JURISDICTIONS IN WHICH THE ASSETS ARE
LOCATED MAY REQUIRE THAT DOCUMENTS BE RECORDED IN ORDER TO EVIDENCE THE
TRANSFERS OF TITLE REFLECTED IN THIS AGREEMENT, THEN THE PROVISIONS SET FORTH IN
SECTION 4.1(A) IMMEDIATELY ABOVE SHALL ALSO BE APPLICABLE TO THE CONVEYANCES
UNDER SUCH DOCUMENTS.

12


--------------------------------------------------------------------------------


Section 4.2             Disclaimer of Warranties; Subrogation; Waiver of Bulk
Sales Laws.

 


(A)           EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE ASSETS
INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS
GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON THE ASSETS, (B) THE INCOME TO BE DERIVED FROM THE ASSETS, (C) THE
SUITABILITY OF THE ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE
CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE ASSETS OR THEIR OPERATION
WITH ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND
USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE ASSETS.  EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT
EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE
PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO INSPECT THE
RESPECTIVE ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE
RESPECTIVE ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY ANY
OF THE PARTIES.  EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, NONE OF THE PARTIES
IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS FURNISHED BY ANY AGENT,
EMPLOYEE, SERVANT OR THIRD PARTY.  EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
OFFERING, EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED
BY LAW, THE CONTRIBUTION OF THE ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS
IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE ASSETS ARE CONTRIBUTED AND
CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION.  THIS SECTION
SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE TERMINATION OF THIS
AGREEMENT.  THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES
AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION
OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WITH RESPECT TO THE ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER
IN EFFECT, OR OTHERWISE, EXCEPT AS SET

13


--------------------------------------------------------------------------------



FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING.


(B)           THE CONTRIBUTIONS OF THE ASSETS MADE UNDER THIS AGREEMENT ARE MADE
WITH FULL RIGHTS OF SUBSTITUTION AND SUBROGATION OF THE RESPECTIVE PARTIES
RECEIVING SUCH CONTRIBUTIONS, AND ALL PERSONS CLAIMING BY, THROUGH AND UNDER
SUCH PARTIES, TO THE EXTENT ASSIGNABLE, IN AND TO ALL COVENANTS AND WARRANTIES
BY THE PREDECESSORS-IN-TITLE OF THE PARTIES CONTRIBUTING THE ASSETS, AND WITH
FULL SUBROGATION OF ALL RIGHTS ACCRUING UNDER APPLICABLE STATUTES OF LIMITATION
AND ALL RIGHTS OF ACTION OF WARRANTY AGAINST ALL FORMER OWNERS OF THE ASSETS.


(C)           EACH OF THE PARTIES AGREES THAT THE DISCLAIMERS CONTAINED IN THIS
SECTION 4.2 ARE “CONSPICUOUS” DISCLAIMERS.  ANY COVENANTS IMPLIED BY STATUTE OR
LAW BY THE USE OF THE WORDS “GRANT,” “CONTRIBUTE,” “DISTRIBUTE,” “CONVEY,”
“BARGAIN,” “ASSIGN,” “TRANSFER,” “DELIVER” OR “SET OVER” OR ANY OF THEM OR ANY
OTHER WORDS USED IN THIS AGREEMENT ARE HEREBY EXPRESSLY DISCLAIMED, WAIVED OR
NEGATED.


(D)           EACH OF THE PARTIES HEREBY WAIVES COMPLIANCE WITH ANY APPLICABLE
BULK SALES LAW OR ANY SIMILAR LAW IN ANY APPLICABLE JURISDICTION IN RESPECT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


ARTICLE V
FURTHER ASSURANCES


SECTION 5.1                                      FURTHER ASSURANCES.

From time to time after the Effective Time, and without any further
consideration the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, or (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.


SECTION 5.2                                      OTHER ASSURANCES.

From time to time after the Effective Time, and without any further
consideration, each of the Parties shall execute, acknowledge and deliver all
such additional instruments, notices and other documents, and will do all such
other acts and things, all in accordance with applicable law, as may be
necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement.  Without limiting the generality of the foregoing,
the Parties acknowledge that the Parties have used their good faith efforts to
attempt to identify all the assets being contributed to the Partnership Group as
required in connection with the Offering.

14


--------------------------------------------------------------------------------


However, it is possible that assets intended to be contributed to the
Partnership Group were not identified and therefore are not included in the
Assets.  It is the express intent of the Parties that the Partnership Group will
own all assets necessary to operate the assets that are identified on Schedule A
to this Agreement and in the Registration Statement.  To the extent any assets
were not identified but are necessary to the operation of assets that were
identified, then the intent of the Parties is that all such unidentified assets
are intended to be conveyed to the appropriate members of the Partnership
Group.  To the extent such assets are identified at a later date, the Parties
shall take the appropriate actions required in order to convey all such assets
to the appropriate members of the Partnership Group.  Likewise, to the extent
that assets are identified at a later date that were not intended by the Parties
to be conveyed as reflected in the Registration Statement, the Parties shall
take the appropriate actions required in order to convey all such assets to the
appropriate party.


ARTICLE VI
EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II or Article III of this Agreement shall be operative
or have any effect until the Effective Time, at which time all the provisions of
Article II or Article III of this Agreement shall be effective and operative in
accordance with Section 8.1 and this Article VII, without further action by any
Party.


ARTICLE VII


MISCELLANEOUS


SECTION 7.1                                      ORDER OF COMPLETION OF
TRANSACTIONS.

The transactions provided for in Article II of this Agreement shall be completed
immediately following the Effective Time in the order set forth in Article II of
this Agreement.  The transaction provided for in Section 3.1 of this Agreement
shall be completed simultaneously with the transactions provided for in Section
2.1 of this Agreement.  The transactions provided for in Section 2.9 of this
Agreement shall be completed after those provided for in Article II and Section
3.1 of this Agreement.


SECTION 7.2                                      COSTS.

Except for the transaction expenses set forth in Section 2.7, the Operating LP
shall pay all expenses, fees and costs, including sales, use and similar taxes
arising out of the contributions, conveyances and deliveries to be made
hereunder, and shall pay all documentary, filing, recording, transfer, deed and
conveyance taxes and fees required in connection therewith. In addition, the
Operating LP shall be responsible for all costs, liabilities and expenses
(including court costs and reasonable attorneys’ fees) incurred in connection
with the implementation of any conveyance or delivery pursuant to Article V of
this Agreement.

15


--------------------------------------------------------------------------------


Section 7.3             Headings; References; Interpretation.

 

All Article and Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof.  The words “hereof,” “herein” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, including, without limitation, all Schedules and Exhibits attached
hereto, and not to any particular provision of this Agreement.  All references
herein to Articles, Sections, Schedules and Exhibits shall, unless the context
requires a different construction, be deemed to be references to the Articles
and Sections of this Agreement, and the Schedules and Exhibits attached hereto,
and all such Schedules and Exhibits attached hereto are hereby incorporated
herein and made a part hereof for all purposes.  All personal pronouns used in
this Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa.  The terms “include,” “includes,” “including” or words of like import
shall be deemed to be followed by the words “without limitation.”


SECTION 7.4                                      SUCCESSORS AND ASSIGNS.

The Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.


SECTION 7.5                                      NO THIRD PARTY RIGHTS.

The provisions of this Agreement are intended to bind the Parties as to each
other and are not intended to and do not create rights in any other person or
confer upon any other person any benefits, rights or remedies and no person is
or is intended to be a third party beneficiary of any of the provisions of this
Agreement.


SECTION 7.6                                      COUNTERPARTS.

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one agreement binding on the Parties.


SECTION 7.7                                      GOVERNING LAW.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of California applicable to contracts made and to be performed
wholly within such state without giving effect to conflict of law principles
thereof.


SECTION 7.8                                      SEVERABILITY.

If any of the provisions of this Agreement are held by any court of competent
jurisdiction to contravene, or to be invalid under, the laws of any political
body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement.  Instead, this Agreement
shall be construed as if it did not contain the particular provision or
provisions held to be invalid, and an equitable adjustment shall be made and
necessary provision

16


--------------------------------------------------------------------------------


added so as to give effect to the intention of the Parties as expressed in this
Agreement at the time of execution of this Agreement.


SECTION 7.9                                      AMENDMENT OR MODIFICATION.

This Agreement may be amended or modified from time to time only by the written
agreement of all the Parties.  Each such instrument shall be reduced to writing
and shall be designated on its face as an amendment to this Agreement.


SECTION 7.10                                INTEGRATION.

This Agreement and the instruments referenced herein supersede all previous
understandings or agreements among the Parties, whether oral or written, with
respect to its subject matter.  This document and such instruments contain the
entire understanding of the Parties.  No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties after the date of this Agreement.


SECTION 7.11                                DEED; BILL OF SALE; ASSIGNMENT.

To the extent required and permitted by applicable law, this Agreement shall
also constitute a “deed,” “bill of sale” or “assignment” of the assets and
interests referenced herein; (but specifically excluding the Non-Consent Assets
and the Surface Use Agreement); provided that in such event, as regards the
Assets, any conflict between this Agreement and the Assignment shall be
construed in favor of the Assignment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF,  this Agreement has been duly executed by the Parties as of
the date first written above.

PRO GP CORP.

 

 

 

 

 

 

By:

/s/ Randall J. Findlay

 

 

 

 

Randall J. Findlay

 

 

 

President

 

 

 

 

 

PRO LP CORP.

 

 

 

 

 

 

By:

/s/ Randall J. Findlay

 

 

 

 

Randall J. Findlay

 

 

 

President

 

 

 

 

 

BREITBURN ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Halbert S. Washburn

 

 

 

 

Halbert S. Washburn

 

 

 

Co-President

 

 

 

 

 

 

 

 

 

BREITBURN ENERGY COMPANY L.P.

 

 

 

 

By:

Pro GP Corp.,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall J. Findlay

 

 

 

 

Randall J. Findlay

 

 

 

President

 

BREITBURN ENERGY PARTNERS L.P.
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
Signature Pages


--------------------------------------------------------------------------------


 

BREITBURN MANAGEMENT COMPANY,
LLC

 

 

 

 

 

 

By:

/s/ Halbert S. Washburn

 

 

 

 

Halbert S. Washburn

 

 

 

Co-Chief Executive Officer

 

 

 

 

 

 

 

 

 

BREITBURN GP, LLC

 

 

 

 

 

 

By:

/s/ Halbert S. Washburn

 

 

 

 

Halbert S. Washburn

 

 

 

Co-Chief Executive Officer

 

 

 

 

 

 

 

 

 

BREITBURN ENERGY PARTNERS L.P.

 

 

 

 

By:

BreitBurn GP, LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Halbert S. Washburn

 

 

 

 

 

Halbert S. Washburn

 

 

 

 

Co-Chief Executive Officer

 

 

 

 

 

 

BREITBURN OPERATING GP, LLC

 

 

 

 

 

 

By:

/s/ Halbert S. Washburn

 

 

 

 

Halbert S. Washburn

 

 

 

Co-Chief Executive Officer

 

 

 

 

 

 

 

 

 

BREITBURN OPERATING L.P.

 

 

 

 

By:

BreitBurn Operating GP, LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Halbert S. Washburn

 

 

 

 

 

Halbert S. Washburn

 

 

 

 

Co-Chief Executive Officer

 

BREITBURN ENERGY PARTNERS L.P.
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
Signature Pages


--------------------------------------------------------------------------------


EXHIBIT B

OPERATIONS AND PROCEEDS AGREEMENT

 


--------------------------------------------------------------------------------


EXHIBIT B-1
to that Certain Contribution, Conveyance and Assumption Agreement
dated October 10, 2006
Among Pro GP Corp., Pro LP Corp., BreitBurn Energy Corporation,
BreitBurn Energy Company L.P., BreitBurn Management Company, LLC,
BreitBurn GP, LLC, BreitBurn Energy Partners L.P.,
BreitBurn Operating G.P., LLC and BreitBurn Operating L.P.

Operations and Proceeds Agreement [Dominguez]


--------------------------------------------------------------------------------


 

OPERATIONS AND PROCEEDS AGREEMENT

This Operations and Proceeds Agreement (this “Agreement”) is entered into this
10th day of October, 2006, by and between BreitBurn Energy Company L.P.
(“Owner-Operator”) and BreitBurn Operating L.P. (“Counterparty”). 
Owner-Operator and Counterparty are sometimes collectively referred to herein as
the “Parties” and individually as a “Party.”

WITNESSETH

WHEREAS, references is made to that certain Contribution, Conveyance and
Assumption Agreement dated October 10, 2006 (the “Contribution Agreement”) in
connection with that certain MLP transaction and related public offering (the
“Transaction”), pursuant to which Owner-Operator has agreed to assign certain
Non-Consent Assets (as defined in the Contribution Agreement) to Counterparty as
a capital contribution, and in exchange for an assumption by Counterparty of
Owner-Operator’s debt, only upon the receipt of certain consents with respect
thereto; and

WHEREAS, pending the receipt of such consents, Owner-Operator has agreed to
continue to hold title and all other interest in and to such Non-Consent Assets
and to enter into this agreement with Counterparty with respect to the conduct
of operations and the allocation of income, cost and liability thereunder; and

WHEREAS, entering into this Agreement will further the Transaction for the
mutual benefit of the Parties;

NOW, THEREFORE, for and in consideration of the benefits herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I
OPERATIONS

1.1          Operations.  During the term of this Agreement, Owner-Operator
shall conduct all operations with respect to the oil and gas leases and other
properties more particularly described in Exhibit A hereto (the “Leases”) and
all other assets (including hydrocarbons), contracts and interests held in
connection therewith or produced therefrom (collectively with the Leases, the
“Lease Assets”) (such operations being herein referred to as the “Lease
Operations”) as instructed by Counterparty from time to time.

1.2          Notification.  Owner-Operator shall, as soon as reasonably
practicable, notify Counterparty of:

(a)           any material adverse change to the Lease Assets or any event that,
with the passage of time or otherwise, is reasonably likely to result in a
material adverse change to the Lease Assets;

1


--------------------------------------------------------------------------------




(b)           Owner-Operator becoming aware of any violation of law or breach of
contract (or assertion alleging same) involving the Lease Assets or Lease
Operations; and

(c)           any asserted claim or demand with respect to the Lease Assets or
Lease Operations or for which Counterparty could bear ultimate financial
responsibility or liability under the terms hereof or otherwise.

1.3          Standard of Care.  Owner-Operator shall conduct the Lease
Operations, and maintain the Lease Assets, as would a reasonable and prudent
operator.  If at any time Owner-Operator determines that complying with
Counterparty’s instructions hereunder would be inconsistent with the standards
of a reasonable and prudent operator, Owner-Operator shall promptly notify
Owner-Operator of its specific concerns and the Parties shall agree on how to
proceed but failing such agreement Owner-Operator shall proceed as instructed by
Counterparty; provided that Owner-Operator shall never be obligated to violate
any law or any good industry standard for protecting health, safety and the
environment and provided that Counterparty shall fully release, indemnify and
hold harmless Owner-Operator from any loss, cost, expense, damage or liability
arising from such action(s) (other than to the extent resulting from
Owner-Operator’s gross negligence or willful misconduct) regardless of simple
negligence or strict liability.

ARTICLE II
ACCOUNTING

2.1          Accounts.  Owner-Operator shall maintain an accounting, in
accordance with prudent and accepted accounting practices and separately for
each operating property subject to this Agreement, of all income actually
received (“Lease Income”) and all costs actually paid (“Lease Costs”), in each
case as attributable to its interest in the Lease Assets and taking into account
any pre-payments by Counterparty under Section 2.5 (the “Lease Accounting”).

2.2          Statements.  As requested by Counterparty, but no more often than
monthly, during the term of this Agreement Owner-Operator shall prepare and
deliver to Counterparty a statement setting forth the Lease Accounting for such
requested period (each, an “Accounting Statement”), including such supporting
material as is reasonably necessary to document same, or as Counterparty may
reasonably request, and indicating whether, and the extent to which, Lease
Income exceeded Lease Costs for such period (a “Net Profit”) or vice versa (a
“Net Loss”).  On at least a monthly basis, Owner-Operator shall compute the Net
Profit or the Net Loss attributable to each operating property subject to this
Agreement.  Owner-Operator shall obtain the consent of Counterparty for any
non-recurring expenses or any costs outside normal operations in connection with
the Lease Operations in excess of $25,000.

2.3          Payment.  With respect to each month for which there is a Net
Profit, Owner-Operator shall pay Counterparty, on or before the 25th day of the
following month, an amount equal to such Net Profit.  With respect to each month
for which there is a Net Loss, Counterparty shall pay Owner-Operator, on or
before the 25th day of the following month, an amount equal to such Net Loss. 
All payments hereunder shall be to accounts of the Parties as indicated to each
other in writing from time to time.

2


--------------------------------------------------------------------------------




2.4          Operating/Reserve Accounts.  Notwithstanding the obligation of
Owner-Operator to pay to Counterparty the Net Profit for each month,
Owner-Operator shall, during the term of this Agreement until the final
Accounting Statement issued in connection with the termination of this
Agreement, be entitled to maintain from month to month, an account containing a
balance reasonably approximating the following month’s anticipated expenses with
respect to the Lease Operations and a reasonable emergency reserve (not
exceeding five month’s operating expenses with respect to the Lease Operations).

2.5          Pre-Payments.  If Owner-Operator determines, acting reasonably,
that any Lease Cost anticipated for the following month is likely to result in a
Net Loss for such month, it shall promptly notify Counterparty of same and
Counterparty shall use reasonable endeavors to pay such Lease Cost to
Owner-Operator in advance of same being paid by Owner-Operator.

ARTICLE III
INFORMATION ACCESS

3.1          Access.  Owner-Operator shall:

(a)           permit Counterparty to observe Lease Operations, have access to
the Lease Assets and inspect all files, records and contracts related thereto;
and

(b)           timely provide Counterparty such information as it may reasonably
need (as determined by Owner-Operator acting in good faith), or as Counterparty
may reasonably request from time to time, in order to (i) be fully and fairly
informed as to the state of the Lease Assets and the Lease Operations conducted
and to be conducted, (ii) make reasonably informed decisions with respect to
instructions for Lease Operations or disposition of the Lease Assets, and (iii)
fully document Lease Operations, Lease Costs and Lease Income hereunder;

in each case except to the extent prohibited by applicable confidentiality
restrictions or other contractual or legal obligations.  Owner-Operator shall
reasonably cooperate with Counterparty’s access to and inspection of such
information and the Lease Assets and Counterparty shall not unreasonably
interfere with the operations and activities of Owner-Operator.

3.2          Audit.  Counterparty shall have the right, at reasonable intervals
and at is own expense, to audit Owner-Operator’s books and records to confirm
compliance with the terms of this Agreement; provided that if any such audit
conclusively identifies material errors on the part of Owner-Operator, the
expense of such audit shall be for the account of Owner-Operator
(notwithstanding Section 5.2).

ARTICLE IV
ASSIGNMENT

4.1          Assignment.  Owner-Operator shall continue to use commercially
reasonable efforts to obtain all necessary consents for the contribution of the
Lease Assets; provided however that nothing in this Agreement shall require
Owner-Operator to incur or agree to incur any liability or cost, or to make any
payment, in conjunction with obtaining such consent.  Upon

3


--------------------------------------------------------------------------------




the receipt of all such necessary consents, the Parties shall execute the
Assignment (as defined in the Contribution Agreement) with respect to the Leases
and either Party shall have the right to cause same to be recorded of record,
and this Agreement shall terminate in accordance with Section 6.1(a).

4.2          Title.  Nothing in this Agreement shall be construed as conveying
title to or any interest in the Leases, all of which, until such time as the
Assignment executed pursuant to Section 4.1 shall become effective, shall remain
solely with Owner-Operator.  Should any provision of this Agreement be construed
as conveying an interest in the Leases, where such construction would result in
a termination, breach or release of the Leases, then such provision shall be
null and void ab initio and of no force or effect.  If any such nullified
provision alters the overall economic effect between the Parties hereunder, the
Parties shall use good faith efforts to amend this Agreement to create the
economic effect that would have existed but for such nullification.

ARTICLE V
INDEMNIFICATION

5.1          Owner-Operator Indemnification.  Owner-Operator shall release,
defend, indemnify and hold harmless Counterparty from and against any and all
loss, cost, expense, damage and liability arising out of or related to the Lease
Operations or the ownership or operation of the Lease Assets, in each case (i)
to the extent resulting from Owner-Operator’s breach of this Agreement, gross
negligence or willful misconduct or (ii) to the extent attributable to periods
prior to the date hereof.

5.2          Counterparty Indemnification.  Counterparty shall release, defend,
indemnify and hold harmless Owner-Operator from and against any and all loss,
cost, expense, damage and liability arising out of or related to the Lease
Operations or the ownership or operation of the Lease Assets (other than to the
extent of Owner-Operator’s indemnification set forth in Section 5.1 above) to
the extent attributable to periods from and after the date hereof.

ARTICLE VI
TERMINATION

6.1          Termination.  This Agreement shall terminate upon the first to
occur of:

(a)           the Assignment executed pursuant to Section 4.1 becoming effective
in accordance with its terms;

(b)           Owner-Operator and Counterparty ceasing to be Affiliates; and

(c)           Owner-Operator and Counterparty mutually agree in writing to such
termination.

For purposes of this Section, “Affiliate” shall mean, with respect to a given
person or entity, any other person or entity (i) that directly or indirectly
(through one or more intermediaries) controls, or is controlled by, or is under
common control with, such first mentioned person or entity, (ii)

4


--------------------------------------------------------------------------------




that beneficially owns, holds or controls 50% or more of the interest of such
first mentioned person or entity, or (iii) for which 50% or more of the interest
therein is beneficially owned, held or controlled by such first mentioned person
or entity.

6.2.         Final Accounting Statement.  Upon termination of this Agreement,
Owner-Operator shall promptly deliver to Counterparty a final Accounting
Statement effective as of the date of such termination (taking into account the
balance of any reserve or operating accounts existing as of the date of such
termination) and the Parties shall promptly pay any final Net Profits or Net
Loss in accordance with the terms of Section 2.3.

6.3          Survival.  Notwithstanding the termination of this Agreement,
Section 6.2 shall survive until such time as the Parties have fulfilled their
obligations thereunder; Section 2.3 shall survive to the extent required for the
effectiveness of Section 6.2; Section 3.2 shall survive for a period of 1 year;
Sections 5.1 and 5.2 shall survive indefinitely; and this Section 6.3 shall
survive to the extent necessary to give effect to terms hereof.

ARTICLE VII
MISCELLANEOUS

7.1          Choice of Law.  This Agreement shall be governed by the laws of the
State of California without regard to choice of law principles that would apply
the laws of another jurisdiction.

7.2          Severability.  If any provision of this Agreement contravenes, or
is unenforceable under, applicable laws such provision shall be deemed severable
and of no force or effect to the extent of such contravention or
unenforceability but all other provisions hereof shall nevertheless remain in
full force and effect. If any such severed provision alters the overall economic
effect between the Parties hereunder, the Parties shall use good faith efforts
to amend this Agreement to create the economic effect that would have existed
but for such severing.

7.3          Assignments.  Neither Party shall assign this Agreement without the
express prior written consent of the other Party.  Owner-Operator shall not
assign the Leases without the express prior written consent of Counterparty.

5


--------------------------------------------------------------------------------




7.4          Headings.  The headings of Articles and Sections of this Agreement
are used for convenience of reference only and shall not limit or affect the
legal construction of any provision hereof.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

BREITBURN ENERGY COMPANY L.P.,

 

a Delaware limited partnership

 

 

 

By:

/s/ RANDALL H. BREITENBACH

 

Name:

Randall H. Breitenbach

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

BREITBURN OPERATING L.P., a Delaware limited

 

partnership

 

 

 

 

By:

BreitBurn Operating GP, LLC, a Delaware

 

 

 

limited liability company, its general

 

 

 

partner

 

 

 

 

 

 

 

By:

/s/ RANDALL H. BREITENBACH

 

 

 

Name:

Randall H. Breitenbach

 

 

 

Title:

Co-Chief Executive Officer

 

6


--------------------------------------------------------------------------------


EXHIBIT B-2
to that Certain Contribution, Conveyance and Assumption Agreement
dated October 10, 2006
Among Pro GP Corp., Pro LP Corp., BreitBurn Energy Corporation,
BreitBurn Energy Company L.P., BreitBurn Management Company, LLC,
BreitBurn GP, LLC, BreitBurn Energy Partners L.P.,
BreitBurn Operating G.P., LLC and BreitBurn Operating L.P.
BreitBurn Operating G.P., LLC and BreitBurn Operating L.P.

Operations and Proceeds Agreement [Long Beach]


--------------------------------------------------------------------------------




 

OPERATIONS AND PROCEEDS AGREEMENT

This Operations and Proceeds Agreement (this “Agreement”) is entered into this
10th day of October, 2006, by and between BreitBurn Energy Company L.P.
(“Owner-Operator”) and BreitBurn Operating L.P. (“Counterparty”). 
Owner-Operator and Counterparty are sometimes collectively referred to herein as
the “Parties” and individually as a “Party.”

WITNESSETH

WHEREAS, references is made to that certain Contribution, Conveyance and
Assumption Agreement dated October 10, 2006 (the “Contribution Agreement”) in
connection with that certain MLP transaction and related public offering (the
“Transaction”), pursuant to which Owner-Operator has agreed to assign certain
Non-Consent Assets (as defined in the Contribution Agreement) to Counterparty as
a capital contribution, and in exchange for an assumption by Counterparty of
Owner-Operator’s debt, only upon the receipt of certain consents with respect
thereto; and

WHEREAS, pending the receipt of such consents, Owner-Operator has agreed to
continue to hold title and all other interest in and to such Non-Consent Assets
and to enter into this agreement with Counterparty with respect to the conduct
of operations and the allocation of income, cost and liability thereunder; and

WHEREAS, entering into this Agreement will further the Transaction for the
mutual benefit of the Parties;

NOW, THEREFORE, for and in consideration of the benefits herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I
OPERATIONS

1.1          Operations.  During the term of this Agreement, Owner-Operator
shall conduct all operations with respect to the oil and gas leases and other
properties more particularly described in Exhibit A hereto (the “Leases”) and
all other assets (including hydrocarbons), contracts and interests held in
connection therewith or produced therefrom (collectively with the Leases, the
“Lease Assets”) (such operations being herein referred to as the “Lease
Operations”) as instructed by Counterparty from time to time.

1.2          Notification.  Owner-Operator shall, as soon as reasonably
practicable, notify Counterparty of:

(a)           any material adverse change to the Lease Assets or any event that,
with the passage of time or otherwise, is reasonably likely to result in a
material adverse change to the Lease Assets;

1


--------------------------------------------------------------------------------




(b)           Owner-Operator becoming aware of any violation of law or breach of
contract (or assertion alleging same) involving the Lease Assets or Lease
Operations; and

(c)           any asserted claim or demand with respect to the Lease Assets or
Lease Operations or for which Counterparty could bear ultimate financial
responsibility or liability under the terms hereof or otherwise.

1.3          Standard of Care.  Owner-Operator shall conduct the Lease
Operations, and maintain the Lease Assets, as would a reasonable and prudent
operator.  If at any time Owner-Operator determines that complying with
Counterparty’s instructions hereunder would be inconsistent with the standards
of a reasonable and prudent operator, Owner-Operator shall promptly notify
Owner-Operator of its specific concerns and the Parties shall agree on how to
proceed but failing such agreement Owner-Operator shall proceed as instructed by
Counterparty; provided that Owner-Operator shall never be obligated to violate
any law or any good industry standard for protecting health, safety and the
environment and provided that Counterparty shall fully release, indemnify and
hold harmless Owner-Operator from any loss, cost, expense, damage or liability
arising from such action(s) (other than to the extent resulting from
Owner-Operator’s gross negligence or willful misconduct) regardless of simple
negligence or strict liability.

ARTICLE II
ACCOUNTING

2.1          Accounts.  Owner-Operator shall maintain an accounting, in
accordance with prudent and accepted accounting practices and separately for
each operating property subject to this Agreement, of all income actually
received (“Lease Income”) and all costs actually paid (“Lease Costs”), in each
case as attributable to its interest in the Lease Assets and taking into account
any pre-payments by Counterparty under Section 2.5 (the “Lease Accounting”).

2.2          Statements.  As requested by Counterparty, but no more often than
monthly, during the term of this Agreement Owner-Operator shall prepare and
deliver to Counterparty a statement setting forth the Lease Accounting for such
requested period (each, an “Accounting Statement”), including such supporting
material as is reasonably necessary to document same, or as Counterparty may
reasonably request, and indicating whether, and the extent to which, Lease
Income exceeded Lease Costs for such period (a “Net Profit”) or vice versa (a
“Net Loss”).  On at least a monthly basis, Owner-Operator shall compute the Net
Profit or the Net Loss attributable to each operating property subject to this
Agreement.  Owner-Operator shall obtain the consent of Counterparty for any
non-recurring expenses or any costs outside normal operations in connection with
the Lease Operations in excess of $25,000.

2.3          Payment.  With respect to each month for which there is a Net
Profit, Owner-Operator shall pay Counterparty, on or before the 25th day of the
following month, an amount equal to such Net Profit.  With respect to each month
for which there is a Net Loss, Counterparty shall pay Owner-Operator, on or
before the 25th day of the following month, an amount equal to such Net Loss. 
All payments hereunder shall be to accounts of the Parties as indicated to each
other in writing from time to time.

2


--------------------------------------------------------------------------------




2.4          Operating/Reserve Accounts.  Notwithstanding the obligation of
Owner-Operator to pay to Counterparty the Net Profit for each month,
Owner-Operator shall, during the term of this Agreement until the final
Accounting Statement issued in connection with the termination of this
Agreement, be entitled to maintain from month to month, an account containing a
balance reasonably approximating the following month’s anticipated expenses with
respect to the Lease Operations and a reasonable emergency reserve (not
exceeding five month’s operating expenses with respect to the Lease Operations).

2.5          Pre-Payments.  If Owner-Operator determines, acting reasonably,
that any Lease Cost anticipated for the following month is likely to result in a
Net Loss for such month, it shall promptly notify Counterparty of same and
Counterparty shall use reasonable endeavors to pay such Lease Cost to
Owner-Operator in advance of same being paid by Owner-Operator.

ARTICLE III
INFORMATION ACCESS

3.1          Access.  Owner-Operator shall:

(a)           permit Counterparty to observe Lease Operations, have access to
the Lease Assets and inspect all files, records and contracts related thereto;
and

(b)           timely provide Counterparty such information as it may reasonably
need (as determined by Owner-Operator acting in good faith), or as Counterparty
may reasonably request from time to time, in order to (i) be fully and fairly
informed as to the state of the Lease Assets and the Lease Operations conducted
and to be conducted, (ii) make reasonably informed decisions with respect to
instructions for Lease Operations or disposition of the Lease Assets, and (iii)
fully document Lease Operations, Lease Costs and Lease Income hereunder;

in each case except to the extent prohibited by applicable confidentiality
restrictions or other contractual or legal obligations.  Owner-Operator shall
reasonably cooperate with Counterparty’s access to and inspection of such
information and the Lease Assets and Counterparty shall not unreasonably
interfere with the operations and activities of Owner-Operator.

3.2          Audit.  Counterparty shall have the right, at reasonable intervals
and at is own expense, to audit Owner-Operator’s books and records to confirm
compliance with the terms of this Agreement; provided that if any such audit
conclusively identifies material errors on the part of Owner-Operator, the
expense of such audit shall be for the account of Owner-Operator
(notwithstanding Section 5.2).

ARTICLE IV
ASSIGNMENT

4.1          Assignment.  Owner-Operator shall continue to use commercially
reasonable efforts to obtain all necessary consents for the contribution of the
Lease Assets; provided however that nothing in this Agreement shall require
Owner-Operator to incur or agree to incur any liability or cost, or to make any
payment, in conjunction with obtaining such consent.  Upon

3


--------------------------------------------------------------------------------




the receipt of all such necessary consents, the Parties shall execute the
Assignment (as defined in the Contribution Agreement) with respect to the Leases
and either Party shall have the right to cause same to be recorded of record,
and this Agreement shall terminate in accordance with Section 6.1(a).

4.2          Title.  Nothing in this Agreement shall be construed as conveying
title to or any interest in the Leases, all of which, until such time as the
Assignment executed pursuant to Section 4.1 shall become effective, shall remain
solely with Owner-Operator.  Should any provision of this Agreement be construed
as conveying an interest in the Leases, where such construction would result in
a termination, breach or release of the Leases, then such provision shall be
null and void ab initio and of no force or effect.  If any such nullified
provision alters the overall economic effect between the Parties hereunder, the
Parties shall use good faith efforts to amend this Agreement to create the
economic effect that would have existed but for such nullification.

ARTICLE V
INDEMNIFICATION

5.1          Owner-Operator Indemnification.  Owner-Operator shall release,
defend, indemnify and hold harmless Counterparty from and against any and all
loss, cost, expense, damage and liability arising out of or related to the Lease
Operations or the ownership or operation of the Lease Assets, in each case (i)
to the extent resulting from Owner-Operator’s breach of this Agreement, gross
negligence or willful misconduct or (ii) to the extent attributable to periods
prior to the date hereof.

5.2          Counterparty Indemnification.  Counterparty shall release, defend,
indemnify and hold harmless Owner-Operator from and against any and all loss,
cost, expense, damage and liability arising out of or related to the Lease
Operations or the ownership or operation of the Lease Assets (other than to the
extent of Owner-Operator’s indemnification set forth in Section 5.1 above) to
the extent attributable to periods from and after the date hereof.

ARTICLE VI
TERMINATION

6.1          Termination.  This Agreement shall terminate upon the first to
occur of:

(a)           the Assignment executed pursuant to Section 4.1 becoming effective
in accordance with its terms;

(b)           Owner-Operator and Counterparty ceasing to be Affiliates; and

(c)           Owner-Operator and Counterparty mutually agree in writing to such
termination.

For purposes of this Section, “Affiliate” shall mean, with respect to a given
person or entity, any other person or entity (i) that directly or indirectly
(through one or more intermediaries) controls, or is controlled by, or is under
common control with, such first mentioned person or entity,

4


--------------------------------------------------------------------------------




(ii) that beneficially owns, holds or controls 50% or more of the interest of
such first mentioned person or entity, or (iii) for which 50% or more of the
interest therein is beneficially owned, held or controlled by such first
mentioned person or entity.

6.2.         Final Accounting Statement.  Upon termination of this Agreement,
Owner-Operator shall promptly deliver to Counterparty a final Accounting
Statement effective as of the date of such termination (taking into account the
balance of any reserve or operating accounts existing as of the date of such
termination) and the Parties shall promptly pay any final Net Profits or Net
Loss in accordance with the terms of Section 2.3.

6.3          Survival.  Notwithstanding the termination of this Agreement,
Section 6.2 shall survive until such time as the Parties have fulfilled their
obligations thereunder; Section 2.3 shall survive to the extent required for the
effectiveness of Section 6.2; Section 3.2 shall survive for a period of 1 year;
Sections 5.1 and 5.2 shall survive indefinitely; and this Section 6.3 shall
survive to the extent necessary to give effect to terms hereof.

ARTICLE VII
MISCELLANEOUS

7.1          Choice of Law.  This Agreement shall be governed by the laws of the
State of California without regard to choice of law principles that would apply
the laws of another jurisdiction.

7.2          Severability.  If any provision of this Agreement contravenes, or
is unenforceable under, applicable laws such provision shall be deemed severable
and of no force or effect to the extent of such contravention or
unenforceability but all other provisions hereof shall nevertheless remain in
full force and effect. If any such severed provision alters the overall economic
effect between the Parties hereunder, the Parties shall use good faith efforts
to amend this Agreement to create the economic effect that would have existed
but for such severing.

7.3          Assignments.  Neither Party shall assign this Agreement without the
express prior written consent of the other Party.  Owner-Operator shall not
assign the Leases without the express prior written consent of Counterparty.

5


--------------------------------------------------------------------------------




7.4          Headings.  The headings of Articles and Sections of this Agreement
are used for convenience of reference only and shall not limit or affect the
legal construction of any provision hereof.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

BREITBURN ENERGY COMPANY L.P.,

 

a Delaware limited partnership

 

 

 

By:

/s/ RANDALL H. BREITENBACH

 

Name:

Randall H. Breitenbach

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

BREITBURN OPERATING L.P., a Delaware limited partnership

 

 

 

 

By:

BreitBurn Operating GP, LLC, a Delaware

 

 

 

limited liability company, its general

 

 

 

partner

 

 

 

 

 

 

 

By:

/s/ RANDALL H. BREITENBACH

 

 

 

Name:

Randall H. Breitenbach

 

 

 

Title:

Co-Chief Executive Officer

 

6


--------------------------------------------------------------------------------


EXHIBIT C

SURFACE OPERATING AGREEMENT


--------------------------------------------------------------------------------




 

SURFACE OPERATING AGREEMENT

This Surface Operating Agreement (this “Agreement”) is entered into this 10th
day of October, 2006, by and between BreitBurn Energy Company L.P. and its
predecessor BreitBurn Energy Corporation (collectively “Surface Operator”) and
BreitBurn Operating L.P. (“Owner”).  Surface Operator and Owner are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”

WITNESSETH

WHEREAS, reference is made to that certain Contribution, Conveyance and
Assumption Agreement dated October 10, 2006, in connection with that certain MLP
transaction and related public offering (the “Transaction”), pursuant to which
Surface Operator has assigned that certain oil and gas lease more particularly
described in Exhibit A (the “Lease”) to Owner as a capital contribution and in
exchange for an assumption by Owner of Surface Operator’s debt; and

WHEREAS, reference is made to that certain Agreement between United States of
America and Hancock Oil Company dated the 19th day of August, 1954, pursuant to
which Surface Operator, as successor in interest to Hancock Oil Company, has the
right to conduct operations on the surface of the lands covered by the Lease
(the “Surface Use Agreement”); and

WHEREAS, assignment of the Surface Use Agreement requires the prior written
consent of the government, which consent has not yet been obtained as of the
date of the closing of the Transaction; and

WHEREAS, pending the receipt of such consent, Surface Operator has agreed to
continue to conduct all operations with respect to such Lease to the extent
requiring access to the surface of the lands governed by the Surface Use
Agreement in consideration for Owner assuming all obligations of Surface
Operator thereunder, all in accordance with the terms hereof; and

WHEREAS, entering into this Agreement will further the Transaction for the
mutual benefit of the Parties;

NOW, THEREFORE, for and in consideration of the benefits herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:


ARTICLE I
OPERATIONS


1.1          OPERATIONS.  DURING THE TERM OF THIS AGREEMENT, SURFACE OPERATOR
SHALL CONDUCT SUCH OPERATIONS WITH RESPECT TO THE LEASE AND ALL OTHER ASSETS
(INCLUDING HYDROCARBONS), CONTRACTS AND INTERESTS HELD IN CONNECTION THEREWITH
OR PRODUCED THEREFROM (COLLECTIVELY WITH THE LEASE, THE “LEASE ASSETS”) TO THE
EXTENT REQUIRING ACCESS TO THE SURFACE OF THE LANDS COVERED BY, OR

2


--------------------------------------------------------------------------------





OTHERWISE RELATED TO OR ARISING UNDER, THE SURFACE USE AGREEMENT (SUCH
OPERATIONS BEING HEREIN REFERRED TO AS THE “SURFACE OPERATIONS”), IF ANY, AS
INSTRUCTED BY OWNER FROM TIME TO TIME.


1.2          STANDARD OF CARE.  SURFACE OPERATOR SHALL CONDUCT THE SURFACE
OPERATIONS IN A GOOD AND WORKMANLIKE MANNER IN ACCORDANCE WITH ALL APPLICABLE
LAWS AND GOOD INDUSTRY STANDARDS FOR PROTECTING HEALTH, SAFETY AND THE
ENVIRONMENT.  IF AT ANY TIME SURFACE OPERATOR DETERMINES THAT COMPLYING WITH
OWNER’S INSTRUCTIONS HEREUNDER WOULD BE INCONSISTENT WITH SUCH STANDARDS,
SURFACE OPERATOR SHALL PROMPTLY NOTIFY SURFACE OPERATOR OF ITS SPECIFIC CONCERNS
AND THE PARTIES SHALL AGREE ON HOW TO PROCEED, BUT FAILING SUCH AGREEMENT
SURFACE OPERATOR SHALL PROCEED AS INSTRUCTED BY OWNER; PROVIDED THAT SURFACE
OPERATOR SHALL NEVER BE OBLIGATED TO VIOLATE ANY LAW OR ANY GOOD INDUSTRY
STANDARD FOR PROTECTING HEALTH, SAFETY AND THE ENVIRONMENT AND PROVIDED THAT
OWNER SHALL FULLY RELEASE, INDEMNIFY AND HOLD HARMLESS SURFACE OPERATOR FROM ANY
LOSS, COST, EXPENSE, DAMAGE OR LIABILITY ARISING FROM SUCH ACTION(S) (OTHER THAN
TO THE EXTENT RESULTING FROM SURFACE OPERATOR’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT IN CONDUCTING SURFACE OPERATIONS) REGARDLESS OF SIMPLE NEGLIGENCE OR
STRICT LIABILITY.


ARTICLE II
ACCOUNTING


2.1          INVOICES.  THE PARTIES SHALL USE REASONABLE EFFORTS TO CAUSE ALL
THIRD PARTY INVOICES FOR SERVICES RENDERED IN CONNECTION WITH THE SURFACE
OPERATIONS (EACH, A “THIRD PARTY INVOICE”) TO BE DELIVERED DIRECTLY TO OWNER FOR
PAYMENT.  SURFACE OPERATOR SHALL PROMPTLY FORWARD TO OWNER ALL THIRD PARTY
INVOICES IT RECEIVES, IN ORDER FOR OWNER TO HAVE SUFFICIENT TIME TO PAY SAME,
TOGETHER WITH SUCH SUPPORTING MATERIAL AS IS REASONABLY NECESSARY TO DOCUMENT
ANY THIRD PARTY INVOICE OR AS OWNER MAY REASONABLY REQUEST. SURFACE OPERATOR
SHALL OBTAIN THE CONSENT OF OWNER FOR NON-RECURRING EXPENSES OR ANY COSTS
OUTSIDE THE ORDINARY OPERATIONS IN CONNECTION WITH THE SURFACE OPERATIONS IN
EXCESS OF $25,000.


2.2          OUT OF POCKET EXPENSES.  OWNER SHALL REIMBURSE SURFACE OPERATOR ON
A MONTHLY BASIS FOR ALL DIRECT AND INDIRECT EXPENSES INCLUDING REASONABLE
OVERHEAD AND INDIRECT COSTS, INCURRED BY SURFACE OPERATOR IN CONDUCTING
OPERATIONS ON BEHALF OF OWNER HEREUNDER.  SUCH REIMBURSEMENT SHALL BE DETERMINED
PURSUANT TO THE ADMINISTRATIVE SERVICES AGREEMENT BY AND AMONG OWNER, SURFACE
OPERATOR AND BREITBURN MANAGEMENT COMPANY, LLC, OR ITS EQUIVALENT, AS AMENDED
FROM TIME TO TIME.  IF SURFACE OPERATOR REASONABLY INCURS ANY DIRECT
OUT-OF-POCKET EXPENSES IN CONNECTION WITH CONDUCTING THE SURFACE OPERATIONS
DURING A GIVEN MONTH, OWNER SHALL REIMBURSE SURFACE OPERATOR AS FOLLOWS.  WITH
RESPECT TO THE REIMBURSEMENT OF OPERATING COSTS OR OUT-OF-POCKET EXPENSES,
SURFACE OPERATOR SHALL, WITHIN 30 DAYS FOLLOWING THE END OF SUCH MONTH, PREPARE
AND DELIVER TO OWNER AN INVOICE SETTING FORTH THE AMOUNT OF SUCH EXPENSES,
INCLUDING SUCH SUPPORTING MATERIAL AS IS REASONABLY NECESSARY TO DOCUMENT SAME,
OR AS OWNER MAY REASONABLY REQUEST.  OWNER SHALL PAY SURFACE OPERATOR, WITHIN 15
DAYS FOLLOWING RECEIPT OF SUCH INVOICE, ALL AMOUNTS SET FORTH THEREIN OTHER THAN
AMOUNTS SUBJECT TO A GOOD FAITH DISPUTE AMONG THE PARTIES.  ALL PAYMENTS TO
SURFACE OPERATOR HEREUNDER SHALL BE TO THE ACCOUNT IT DESIGNATES IN WRITING FROM
TIME TO TIME.

3


--------------------------------------------------------------------------------





ARTICLE III
REPORTING


3.1          REPORTING.  SURFACE OPERATOR SHALL TIMELY PROVIDE OWNER SUCH
INFORMATION AS IT MAY REASONABLY NEED (AS DETERMINED BY SURFACE OPERATOR ACTING
IN GOOD FAITH), OR AS OWNER MAY REASONABLY REQUEST FROM TIME TO TIME, IN ORDER
TO (I) BE FULLY AND FAIRLY INFORMED AS TO THE SURFACE OPERATIONS, (II) MAKE
REASONABLY INFORMED DECISIONS WITH RESPECT TO INSTRUCTIONS FOR CHANGES TO OR
ADDITIONAL SURFACE OPERATIONS, AND (III) FULLY DOCUMENT SURFACE OPERATIONS,
OPERATING FEE, THIRD PARTY INVOICES AND DIRECT EXPENSES HEREUNDER.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, OPERATOR SHALL, AS SOON AS REASONABLY
PRACTICABLE FOLLOWING BECOMING AWARE OF SAME IN CONNECTION WITH CONDUCTING THE
SURFACE OPERATIONS, NOTIFY OWNER OF:


(A)           ANY MATERIAL ADVERSE CHANGE TO THE LEASE ASSETS OR ANY EVENT THAT,
WITH THE PASSAGE OF TIME OR OTHERWISE, IS REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE CHANGE TO THE LEASE ASSETS;


(B)           ANY VIOLATION OF LAW OR BREACH OF CONTRACT (OR ASSERTION ALLEGING
SAME) INVOLVING THE LEASE ASSETS OR SURFACE OPERATIONS; AND


(C)           ANY ASSERTED CLAIM OR DEMAND WITH RESPECT TO THE LEASE ASSETS OR
SURFACE OPERATIONS OR FOR WHICH OWNER COULD BEAR ULTIMATE FINANCIAL
RESPONSIBILITY OR LIABILITY UNDER THE TERMS HEREOF OR OTHERWISE.


ARTICLE IV
SURFACE USE ASSIGNMENT


4.1          CONSENT.  SURFACE OPERATOR SHALL TAKE SUCH STEPS AS THE PARTIES
SHALL MUTUALLY AGREE FOR THE PURPOSES OF OBTAINING ALL NECESSARY CONSENTS TO
ASSIGN THE SURFACE USE AGREEMENT TO OWNER.


4.2          NO-CONVEYANCE.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
CONVEYING THE SURFACE USE AGREEMENT TO OWNER, WHICH, UNTIL SUCH TIME AS ALL
NECESSARY CONSENTS HAVE BEEN RECEIVED, SHALL REMAIN SOLELY WITH SURFACE
OPERATOR.  SHOULD ANY PROVISION OF THIS AGREEMENT BE CONSTRUED AS CONVEYING THE
SURFACE USE AGREEMENT, WHERE SUCH CONSTRUCTION WOULD RESULT IN A TERMINATION,
BREACH OR RELEASE OF THE SURFACE USE AGREEMENT, THEN SUCH PROVISION SHALL BE
NULL AND VOID AB INITIO AND OF NO FORCE OR EFFECT.  IF ANY SUCH NULLIFIED
PROVISION ALTERS THE OVERALL ECONOMIC EFFECT BETWEEN THE PARTIES HEREUNDER, THE
PARTIES SHALL USE GOOD FAITH EFFORTS TO AMEND THIS AGREEMENT TO CREATE THE
ECONOMIC EFFECT THAT WOULD HAVE EXISTED BUT FOR SUCH NULLIFICATION.


ARTICLE V
ASSUMPTION AND INDEMNIFICATION


5.1          ASSUMED OBLIGATIONS.  OWNER HEREBY ASSUMES ALL COSTS AND
LIABILITIES OF SURFACE OPERATOR OR ANY PREDECESSORS IN INTEREST, INCLUDING COSTS
AND LIABILITIES ATTRIBUTABLE TO

4


--------------------------------------------------------------------------------





ABANDONMENT, OPERATIONS, PLUGGING AND REMEDIATION, ARISING UNDER THE SURFACE USE
AGREEMENT (THE “ASSUMED OBLIGATIONS”).


5.2          INDEMNIFICATION.  OWNER SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS SURFACE OPERATOR FROM AND AGAINST ANY AND ALL LOSS, COST, EXPENSE,
DAMAGE AND LIABILITY (INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEY’S FEES)
ARISING OUT OF OR RELATED TO THE SURFACE OPERATIONS, THE SURFACE USE AGREEMENT
OR THE OWNERSHIP OF THE LEASE, INCLUDING WITHOUT LIMITATION ALL ASSUMED
OBLIGATIONS (OTHER THAN TO THE EXTENT RESULTING FROM SURFACE OPERATOR’S MATERIAL
BREACH OF THIS AGREEMENT, OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN
CONDUCTING SURFACE OPERATIONS), REGARDLESS OF SURFACE OPERATOR’S SIMPLE
NEGLIGENCE OR STRICT LIABILITY.


ARTICLE VI
TERMINATION


6.1          TERMINATION.  THIS AGREEMENT SHALL TERMINATE UPON THE FIRST TO
OCCUR OF:


(A)           THE ASSIGNMENT BY SURFACE OPERATOR TO OWNER OF THE SURFACE USE
AGREEMENT FOLLOWING THE RECEIPT OF ALL CONSENTS NECESSARY THEREFOR;


(B)           SURFACE OPERATOR AND OWNER CEASING TO BE AFFILIATES; AND


(C)           THE OWNER AND SURFACE OPERATOR MUTUALLY AGREE IN WRITING TO SUCH
TERMINATION.

For purposes of this Section, “Affiliate” shall mean, with respect to a given
person or entity, any other person or entity (i) that directly or indirectly
(through one or more intermediaries) controls, or is controlled by, or is under
common control with, such first mentioned person or entity, (ii) that
beneficially owns, holds or controls 50% or more of the interest of such first
mentioned person or entity, or (iii) for which 50% or more of the interest
therein is beneficially owned, held or controlled by such first mentioned person
or entity.


6.2          SURVIVAL.  ARTICLE V SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.


ARTICLE VII
MISCELLANEOUS


7.1          CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES THAT WOULD APPLY
THE LAWS OF ANOTHER JURISDICTION.


7.2          SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT CONTRAVENES, OR
IS UNENFORCEABLE UNDER, APPLICABLE LAWS SUCH PROVISION SHALL BE DEEMED SEVERABLE
AND OF NO FORCE OR EFFECT TO THE

5


--------------------------------------------------------------------------------





EXTENT OF SUCH CONTRAVENTION OR UNENFORCEABILITY BUT ALL OTHER PROVISIONS HEREOF
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT. IF ANY SUCH SEVERED
PROVISION ALTERS THE OVERALL ECONOMIC EFFECT BETWEEN THE PARTIES HEREUNDER, THE
PARTIES SHALL USE GOOD FAITH EFFORTS TO AMEND THIS AGREEMENT TO CREATE THE
ECONOMIC EFFECT THAT WOULD HAVE EXISTED BUT FOR SUCH SEVERING.


7.3          ASSIGNMENTS.  NEITHER PARTY SHALL ASSIGN THIS AGREEMENT WITHOUT THE
EXPRESS PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


7.4          HEADINGS.  THE HEADINGS OF ARTICLES AND SECTIONS OF THIS AGREEMENT
ARE USED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR AFFECT THE
LEGAL CONSTRUCTION OF ANY PROVISION HEREOF.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

BREITBURN ENERGY COMPANY L.P.,

 

a Delaware limited partnership

 

 

 

By:

/s/ RANDALL H. BREITENBACH

 

Name:

Randall H. Breitenbach

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

BREITBURN ENERGY CORPORATION,

 

a California corporation

 

 

 

By:

/s/ RANDALL H. BREITENBACH

 

Name:

Randall H. Breitenbach

 

Title:

Co-President

 

 

 

 

 

BREITBURN OPERATING L.P., a Delaware limited partnership

 

 

 

 

By:

BreitBurn Operating GP, LLC, a Delaware

 

 

 

limited liability company, its general

 

 

 

partner

 

 

 

 

 

 

 

By:

/s/ RANDALL H. BREITENBACH

 

 

 

Name:

Randall H. Breitenbach

 

 

 

Title:

Co-Chief Executive Officer

 

 

6


--------------------------------------------------------------------------------